

114 HR 2880 RS: Martin Luther King, Jr. National Historical Park Act of 2016
U.S. House of Representatives
2016-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 609114th CONGRESS2d SessionH. R. 2880[Report No. 114–337]IN THE SENATE OF THE UNITED STATESFebruary 25, 2016Received; read twice and referred to the Committee on Energy and Natural ResourcesSeptember 6, 2016Reported by Ms. Murkowski, without amendmentAN ACTTo redesignate the Martin Luther King, Junior, National Historic Site in the State of Georgia, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Martin Luther King, Jr. National Historical Park Act of 2016. 2.Martin Luther King, Jr. National Historical ParkThe Act entitled An Act to establish the Martin Luther King, Junior, National Historic Site in the State of Georgia, and for other purposes (Public Law 96–428) is amended—
 (1)in subsection (a) of the first section, by striking the map entitled Martin Luther King, Junior, National Historic Site Boundary Map, number 489/80,013B, and dated September 1992 and inserting the map entitled Martin Luther King, Jr. National Historical Park Proposed Boundary Revision, numbered 489/128,786 and dated June 2015; (2)by striking Martin Luther King, Junior, National Historic Site each place it appears and inserting Martin Luther King, Jr. National Historical Park;
 (3)by striking national historic site each place it appears and inserting national historical park; (4)by striking historic site each place it appears and inserting historical park; and
 (5)by striking historic sites in section 2(a) and inserting historical parks. 3.ReferencesAny reference in a law (other than this Act), map, regulation, document, paper, or other record of the United States to Martin Luther King, Junior, National Historic Site shall be deemed to be a reference to Martin Luther King, Jr. National Historical Park.September 6, 2016Reported without amendment